SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:ETF Actively Managed Trust Address of Principal Business Office: 501 Madison Avenue, Suite 501 New York, NY 10022 Telephone: (212) 593-4383 Agent for Service of Process: Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES /X/ NO// Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and in the State of New York on the 1ST day of April, 2013. [SEAL] Signature: ETF ACTIVELY MANAGED TRUST By: /s/William J. Smalley William J. Smalley, Trustee Attest: /s/ Brinton Frith Brinton Frith, Treasurer
